WiNBORNB, J.
Upon tbe facts found, does tbe Superior Court of Buncombe County have jurisdiction of this cause of action? An affirmative answer is found in section 19 of chapter 216, Public Laws 1923; section 1608 (dd) of 1924 Consolidated Statutes of North Carolina. There, referring to judgment of general county courts, it is provided that: “. . . transcripts of such judgments may be docketed in tbe Superior Court as now provided for judgments of justices of tbe peace, and tbe judgment when docketed shall in all respects be a judgment of tbe Superior Court in tbe same manner and to tbe same extent as if rendered by tbe Superior Court . . Therefore, when tbe judgment of tbe General County Court was docketed in Superior Court, it became a judgment of tbe Superior Court, and within its jurisdiction. See Investment Co. v. Pickelsimer, 210 N. C., 541, 187 S. E., 813.
In tbe light of tbe above, it is unnecessary to consider whether either tbe order of tbe judge of the General County Court or tbe act of tbe Legislature be sufficient to effect tbe transfer from tbe General County Court to tbe Superior Court.
Tbe judgment below is
Affirmed.